Citation Nr: 1132938	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a septoplasty, claimed as repaired broken nose.  

2.  Entitlement to service connection for a respiratory disability, claimed as difficulty breathing.  

3.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides. 

4.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer.

5.  Entitlement to service connection for headaches, claimed as head pain.

6.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, claimed as neck pain.  

7.  Entitlement to service connection for memory loss.  

8.  Entitlement to service connection for a balance impairment.  

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for a dental condition, claimed as upper denture bone loss and jaw misalignment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for the disabilities enumerated on the title page.  

The Veteran testified at a hearing in support of his claims in April 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The issues of entitlement to service connection for residuals of a septoplasty, a respiratory disability, headaches, neck pain, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer is shown by the competent evidence of record to be related to the Veteran's active military service.

3.  Erectile dysfunction is shown to have been caused by prostate cancer.  

4.  The competent and credible evidence of record does not show that the Veteran has been diagnosed with a balance impairment.  

5.  Bilateral hearing loss is shown by the competent evidence of record to be related to the Veteran's active military service.

6.  The Veteran was discharge from active service in 1969 with full upper dentures that are not claimed to be the result of dental trauma; his claim was submitted in 2008. 


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's erectile dysfunction was caused by his service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A balance impairment was not incurred or aggravated in service.   38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 
 
4.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for a dental disorder, including upper denture bone loss and jaw misalignment, to include for purposes of entitlement to VA outpatient treatment, are not met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for his service connection claims in July 2008.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The July 2008 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  



B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) and service personnel records (SPRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran identified several private health care providers and many of them provided negative responses instead of submitting records due to the remoteness of treatment.  

The Veteran testified at Video Conference hearing in April 2011.  During this hearing, the Board suggested the submission of evidence that would assist him in substantiating his claims.  Specifically, it was suggested that the Veteran's spouse submit a lay statement in support of his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO provided the Veteran with VA audiological examinations in June 2009 and July 2010.  The Board finds that the examinations were adequate because they based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not been afforded VA examinations to assess the nature and etiology of his dental condition, balance impairment, prostate cancer, or erectile dysfunction.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veterans Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

With regard to the Veteran's dental claim, the issue of service connection for a dental condition, an examination is not necessary since, as will be detailed below, the Veteran has failed to state a claim upon which relief can be granted.  See VAOPGCPREC 5-2004. 

With regard to the balance impairment, as will be explained below, the Veteran has not been shown to have balance impairment at any time during the pendency of the appeal.  Therefore, because there is no prima facie case for service connection the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

With regard to his prostate cancer and erectile dysfunction, the Board is granting his claims, and as a result, no examination is warranted.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  



A.  Prostate Cancer

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Prostate cancer is a disease associated with exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Veteran's STRs and SPRs do not show that he served in the Republic of Vietnam during the Vietnam era.  He served in Thailand.  The Veteran asserts that in September 1968, he was medically evacuated to Clark Air Force Base (AFB) in the Philippines on an airplane that deviated from its usual course to pick up wounded and sick soldiers in the Republic of Vietnam.  At his April 2011 video conference hearing, the Veteran testified that he was originally supposed to go to Korat Royal Thai AFB (RTAFB), but that he ended up at Clark AFB due to deviations in the plane's itinerary.  

In support of his claim, the Veteran submitted a copy of the Special Order T-184 that authorized his medical flight to Korat RTAFB.  Further, he submitted a lay statement from T. B., who served with the Veteran and was in charge of coordinating and scheduling aeromedical flights when the Veteran was flown to Clark AFB.  T. B. noted that medical evacuation flights' itineraries were dependent on the severity of the conditions of other patients picked up en route to the final destination.  The Veteran's September 1968 Special Order contained the phrase, "[t]ravel is directed by military aircraft when available with variations in itinerary authorized."  T. B. explained that the phrase meant that even though the Veteran's flight was originally directed to Korat RTAFB, it "would not be unusual for a patient to be rerouted in [sic] route and ultimately be hospitalized at a major regional medical center that in this case would have been USAF Hospital at Clark Air Force Base in the Philippines."  

The Veteran submitted a lay statement from C. S., who served with him in Thailand.  C. S. stated that he remembered the Veteran was flown to Clark AFB via a few stops in the Republic of Vietnam.  

The Board finds that the Veteran has consistently reported the same fact pattern surrounding his flight to Clark AFB.  His statements are considered to be credible.  Barr, 21 Vet. App. at 303.  Further, he supported his claim by submitting a copy of the Special Order and lay statements from T. B. and C. S., and their statements are also considered credible.  The Veteran's STRs confirm that he was treated at Clark AFB, not Korat RTAFB, indicating that his flight deviated from its itinerary.  Affording the Veteran the benefit of the doubt, the Board concedes that the Veteran's medical flight deviated from its original destination of Korat RTAFB, stopped to collect patients in the Republic of Vietnam, and proceeded to Clark AFB.  

As the Board has conceded that the Veteran was in the Republic of Vietnam during the Vietnam era, it is conceded also that he was exposed to herbicides.  Thus, he is entitled to service connection for prostate cancer on a presumptive basis.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

B.  Erectile Dysfunction

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with erectile dysfunction.  Thus, the first element of a secondary service connection claim has been met.  Wallin, 11 Vet. App. at 512.  As discussed above, the Veteran is entitled for service connection for prostate cancer.  Therefore, he has a service-connected disability, and the second element of a secondary service connection claim is met.  Wallin, 11 Vet. App. at 512.  Lastly, a June 2006 private medical record from Dr. D. A. shows that the Veteran has erectile dysfunction from a radical prostatectomy performed in July 2005 to treat his prostate cancer.  An April 2009 VA treatment record also notes that the Veteran's erectile dysfunction was due to his radical prostatectomy.  Thus, there is medical evidence establishing a nexus between erectile dysfunction and prostate cancer, and the Veteran's claim for service connection for erectile dysfunction is granted on a secondary basis.  Wallin, 11 Vet. App. at 512. 

C.  Balance Impairment

The Veteran's medical records are negative for a diagnosis of a balance impairment.  His STRs note that after a blow to the head in August 1968, he was "dazed" for a few seconds.  At his July 2010 VA TBI examination, he reported that his "gyroscope" did not work very well.  Upon examination, his motor activity was normal.  His visuospatial orientation was normal.  The physician noted that there were "subjective symptoms that do not interfere with his [activities of daily living]."  He was not diagnosed with a balance impairment.  As there is no evidence of record showing a balance impairment, the first element of a service connection claim is not satisfied and his claim fails on that basis.  Hickson v. West, 12 Vet. App. 247, 253.  

D.  Bilateral Hearing Loss

The Veteran has been diagnosed with bilateral hearing loss.  The first element of a service connection claim has been met.  Hickson, 12 Vet. App. at 253.  The Veteran's SPRs note that he worked as a navigation system repairman in the shop and on the flight line.  At his April 2011 video conference hearing, the Veteran testified that he worked as an internal navigation instructor.  This is also reflected in his SPRs.  In April 2011, C. S. submitted a statement that he served in the same unit as the Veteran and that they both worked around jet engines, and that he had bilateral hearing loss as well, and was service connected for it.  Based upon the Veteran's credible testimony and its corroboration in his SPRs, the Board concedes that he was exposed to noise from jet engines in service, satisfying the second element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

The Board notes that there is a discrepancy between the Veteran's November 1964 entrance examination which showed hearing loss and his September 1968 examination which showed an improvement in his hearing.  In November 1964, his pure tone thresholds levels were, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
20 (30)
40 (45)
LEFT
5 (20)
-5 (5)
5 (15)
5 (15)
15 (20)

[Pure tone thresholds are reported in both ASA and ISO (ANSI units).  The figures in parentheses represent ISO (ANSI units), and are provided for data comparison purposes.]

At his September 1968 his pure tone thresholds levels were, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
20
10
15
10
20
[Pure tone thresholds are reported in ISO (ANSI units)].  

In a March 2010 letter, Dr. S. C., the Veteran's private otolaryngologist, submitted a statement to VA.  He reviewed the Veteran's STRs and stated that his entrance and exit audiometric evaluations were not accurate and questioned their validity.  He noted that it was "highly unlikely if not impossible" that the Veteran's hearing would improve over time given that he was exposed to jet engines and noise such as firing weapons.  Dr. S. C. stated that the Veteran worked in the cloth industry for 10 years post-service, but reported always wearing ear protection.  Dr. S. C. opined that it was more likely than not that the original noise exposure in the military contributed to the Veteran's hearing loss.  The Board finds that the opinion of Dr. S. C., an otolaryngologist, is entitled to great probative weight regarding the discrepancy in the Veteran's entrance and separation examinations.  Further, given the completeness of this report and opinion, the Board finds that it is adequate and affords it high probative value and weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent a VA audiological examination in June 2009.  The examiner diagnosed the Veteran with hearing loss but stated that it was not related to service because the Veteran's hearing was normal at separation and that noise exposure does not cause delayed onset hearing loss.  As noted above, the Board finds Dr. S. C.'s opinion that the Veteran's entrance and separation audiograms are inaccurate to be highly probative.  As such, the Board affords less probative weight to the opinion of the VA examiner, who based the opinion, in part, on the normal audiogram in the Veteran's September 1968 separation examination.  

In July 2010, the Veteran underwent a second audiological examination, at which the examiner provided the same opinion and rationale as in the June 2009 examination.  For the same reasons discussed above, the July 2010 examination is afforded less probative weight.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  In this case, the Board finds that the opinion of Dr. S. C., a specialist physician who reviewed the Veteran's STRs, is entitled to greater probative weight than the opinions of the VA audiologist who based the opinion on the results of the Veteran's September 1968 separation audiogram.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) ("It is not error for the B[oard] to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.")  The appeal is granted.  

E.  Dental Condition

The Veteran seeks entitlement to service connection for a current dental disorder.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

Service connection of dental conditions will be established under these circumstances, set forth in 38 C.F.R. § 3.381.  

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§  17.161.  (b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  (d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  (e) The following will not be considered service-connected for treatment purposes:  (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381. 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161, which describes several "classes" of dental care.  The only potentially applicable class is Class II, which encompasses veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981.  38 C.F.R. § 17.161(b)(2).  Eligibility under Class II would entitle the Veteran to one-time treatment of such dental disability.  However, Class II-eligible veterans who were discharged prior to 1981 must apply for outpatient dental treatment within one year of discharge.  

The Veteran asserts that having his upper teeth removed in service caused bone loss in his maxilla.  As a result, he asserts that he holds his jaw in an awkward position, and that his upper dentures fall out.  His STRs show that in April 1965, he had teeth numbers 1-17, 19, 30, and 32 extracted and then an alveolectomy was performed.  He was provided with upper dentures.  He was noted to have dentures at his September 1968 separation examination.  

After leaving the military, he was evaluated for a bone graft by Dr. K. L., a private oral and maxillofacial surgeon, in October 2007.  Dr. K. L. noted that the Veteran was evaluated for possible bone placement of the left maxilla.  He wore an upper denture.  He had implants placed and the one in the left maxilla failed to integrate.  Two smaller implants were then placed subsequently failed to osseointegrate.  On examination, he had no obvious soft tissue lesions.  He was edentulous in the maxilla with atrophic changes in the anterior aspect.  There as an implant in the right maxilla and a small implant in the left maxilla that had some mobility.  Dr. K. L. recommended a block graft be placed and thereafter an implant.  Dr. K. L. also recommended a complete maxillary denture with full palatal coverage or placing a complete upper denture prosthesis.  

At his April 2011 video conference hearing, the Veteran testified that his dentures fall out.  He testified that he wore upper dentures at the time of his hearing.  

The Veteran has not argued that his dental disability is the result of trauma during service, and it is noted that dental treatment does not constitute dental trauma within the meaning of the law applicable to dental benefits.  VAOPGCPREC 5-97. Therefore, the Veteran is actually claiming service connection for a dental disorder that would be rated as noncompensable under rating schedule even if it were not noted at the time of entry into service.  With respect to service connection for missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

The regulations cited above provide that service connection for replaceable missing teeth and for the inability to wear dentures as a result of loss of the alveolar process that is not due to trauma will be established for treatment purposes only.  As noted above, although the Veteran reports problems with it staying in place, he is still able to wear his upper denture.  The fact that he can wear an upper denture renders his disability noncompensable under the applicable Diagnostic Codes under 38 C.F.R. § 4.150.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915, and to receive a compensable evaluation under those codes, the loss must not be replaceable with a prosthesis.  Id.  Diagnostic Code 9916 concerns malunion or nonunion of the maxilla, a condition with which the Veteran has not been diagnosed and therefore an evaluation under that code is not warranted.  

The Veteran was discharged from service in 1968, and, as such, can receive treatment only with a timely filed application.  That application needed to be submitted within one year of his discharge from active duty.  38 C.F.R. § 17.161(f).  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See Woodson, 8 Vet. App. at 354.  

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for prostate cancer is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a balance impairment is denied.  

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for upper denture bone loss and jaw misalignment is denied.  


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

A.  Neck Pain

The Veteran asserts that in June 1968, he was attacked by four or five men and struck on the head with a stick that was larger than a baseball bat.  He testified regarding this incident at his April 2011 hearing and submitted several lay statements describing the incident.  At his April 2011 hearing, he testified that he was knocked unconscious by the blow and taken to the infirmary.  He reported feeling groggy and confused.  He asserted that he has experienced headaches and neck pain since he was attacked in 1968.  

The Veteran's treatment records show he sustained a blow to the head in August 1968.  He was diagnosed with a contusion of the scalp.  In a December 1968 letter, his spouse, P. B. wrote, "I do hope your headaches do not bother you anymore and that you[']re feeling fine lately."  P. B. submitted a statement after the Veteran's hearing indicating that he had experienced neck problems and headaches since he was attacked.  The Veteran is competent to state that he has experienced headaches and neck pain since his head injury, and his spouse is competent to state that the Veteran complained of headaches and neck pain.  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran asserted that he received treatment for headaches and neck pain beginning in 1969; however he noted that no medical records from the 1970s, 1980s, and 1990s are available because they have been purged.  The RO attempted to obtain such records, but received negative replies from numerous private physicians.  Further, there is no evidence of record to support the conclusion that the Veteran's statements are not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Veteran underwent a neurological disorders examination in June 2009, a spine examination in June 2010, and a TBI examination in July 2010.  In August 2010, the spine and TBI examiners both provided addenda to their examination reports.  In the August 2010 addendum to the TBI examination, the examiner opined that it was less likely that there is a relationship between a blow to the skull and the Veteran's DDD of the spine.  No rationale was provided for this opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA must ensure that any medical opinion is "based on sufficient facts or data." Nieves-Rodriguez, 22 Vet. App. at 302.  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  Thus, a remand is required for the examiner to provide a rationale for his conclusion that the Veteran's DDD of the cervical spine is unrelated to service.  

At his June 2009 VA neurological disorders examination, the Veteran reported having "incapacitating troubles" since his head injury in August 1968, but opined that he had no cerebral dysfunction and no residuals of a head trauma.  No rationale was provided for the negative opinion, rendering it inadequate.  Nieves-Rodriguez, 22 Vet. App. at 304; Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 124.  

At his June 2010 VA spine examination, the Veteran reported continuing neck pain since he was attacked in August 1968.  In an August 2010 addendum to the examination report, the examiner opined that the Veteran's DDD of the cervical spine was not related to service based upon the 40 year gap between the injury and first treatment for the claimed disorder.  Essentially, the examiner found that there was no continuity of symptomatology.  In his April 2011 testimony, the Veteran has provided competent and credible evidence that he has experienced neck pain since the injury and was treated for it several times since separation.  As the VA examiners did not address this competent, credible evidence, they are not considered to be comprehensive.  The duty to assist includes the conduction of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On remand, the examiners who conducted the VA neurological disorders, spine, and TBI exams are requested to provide opinions that address the Veteran's assertions.  

B.  Headaches

During his July 2010 TBI examination, the examiner opined that the Veteran's headaches were caused by his cervical spine condition and were not typical of post-traumatic headaches.  Whether his headache claim is granted or denied shall be based upon the requested etiology opinion for the Veteran's cervical spine condition.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

B.  Memory Loss

At his July 2010 TBI examination, the examiner noted that because the Veteran's complaint of memory disturbance could not be confirmed on examination, "a neuropsychological screening is requested."  There is no record that the Veteran was scheduled for a neuropsychological screening, and as a result, there is no opinion of record regarding his memory loss.  On remand, the Veteran should be scheduled for a neuropsychological screening to determine the etiology of his reported memory loss.  Barr, 21 Vet. App. at 311.  

C.  Residuals of a Septectomy and a Respiratory Disability

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, the Veteran was noted to have broken his nose prior to service.  His November 1964 induction examination noted that he had a rhinoplasty at age 13.  In May 1966, he had a bone graft to his nose from his left iliac crest.  The Veteran asserts both that he has residuals of the May 1966 operation and subsequently developed breathing problems.  He testified in April 2011 that he had breathing problems in service, and that he has had them continuously since then.  In her May 2011 statement, the Veteran's spouse stated that she met the Veteran while he was in the military, and he had breathing problems then, and that he continued to have them.  The Board finds that the Veteran and his spouse are competent to describe observable symptoms such as breathing problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran and P. B.'s statements are considered to be credible and sufficient to establish that he had surgery in service and subsequent breathing problems.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The first and second elements of McLendon are satisfied.  

In July 2001, Dr. S. C., a private otolaryngologist, head and neck surgeon, noted that the Veteran had many nose injuries "in the past probably in the service as well as sports."  A speculative medical opinion, such as that from Dr. S. C., cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, when combined with the competent, credible statements from the Veteran and his spouse, the opinion and the lay statements provide an indication that the disability may be associated with the Veteran's period of active service.  The third element set forth in McLendon is satisfied.  

Lastly, the evidence of record is insufficient for the Board to decide the claim for two reasons.  First, the Veteran's November 1964 entrance examination notes that he had surgery to repair a broken nose prior to entering service.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010). 

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  In this case, a rhinoplasty was clearly noted on the Veteran's entrance examination.  Thus, the claim for service connection for a septoplasty is one based upon the theory of aggravation of a pre-existing disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Second, it is unclear whether there are two separate disabilities to consider.  The Veteran asserts that he is entitled to service connection for both the septoplasty that was performed in service and a respiratory disorder.  It is unclear from the record whether these are two distinct conditions.  Further, unlike the broken nose repair that was noted on entry, no respiratory problems were noted in the Veteran's induction examination.  Thus, the record is insufficient to decide his claim, the fourth element set forth in McLendon is satisfied, and VA's duty to provide a VA examination is triggered.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the neurological disorders examination.  If that examiner is no longer available, schedule the Veteran for a new neurological disorders examination to determine the nature, extent, and etiology of any neurological disorder he may have.  

If a new examination is provided, all pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should state whether a current or past diagnosis of a neurological disorder of the head and neck is appropriate.  The examiner is specifically asked to comment on the Veteran's April 2011 testimony that he has experienced head and neck pain since the injury.  The examiner is instructed to accept the Veteran's statements as credible for the purposes of rendering an etiology opinion.    

If a diagnosis of a neurological disorder is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his August 1968 head trauma.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Return the Veteran's claims file to the examiner who provided the spine examination.  If that examiner is no longer available, schedule the Veteran for a new spine examination to determine the nature, extent, and etiology of any cervical spine disability he may have.  

If a new examination is provided, all pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should state whether a current or past diagnosis of a cervical spine disability is appropriate.  The examiner is specifically asked to comment on the Veteran's April 2011 testimony that he has experienced head and neck pain since the injury.  The examiner is instructed to accept the Veteran's statements as credible for the purposes of rendering an etiology opinion.    

If a diagnosis of a cervical spine disability is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his August 1968 head trauma.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Return the Veteran's claims file to the examiner who provided the TBI examination.  If that examiner is no longer available, schedule the Veteran for a new TBI examination to determine the nature, extent, and etiology of any neck condition or TBI he may have.  

If a new examination is provided, all pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should state whether a current or past diagnosis of a TBI or any neck residuals of the head trauma in August 1968 is appropriate.  The examiner is specifically asked to comment on the Veteran's April 2011 testimony that he has experienced head and neck pain since the injury.  The examiner is instructed to accept the Veteran's statements as credible for the purposes of rendering an etiology opinion.    

If a diagnosis of a TBI or a neck disability is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his August 1968 head trauma.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Schedule the Veteran for a neuropsychological examination to determine the nature, extent, and etiology of any memory loss he may have.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should state whether a current or past diagnosis of memory loss is appropriate.  

If a diagnosis of memory loss is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his August 1968 head trauma.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Schedule the Veteran for an examination with an otolaryngologist to determine the nature, extent, and etiology of any residuals of a broken nose repair and/or respiratory condition he may have.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

With regard to the claim for residuals of a May 1966 nose surgery, the examiner is asked to:

a) Provide an opinion as to whether it can be concluded as medically undebateable that the Veteran's residuals of a pre-service broken nose repair were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  The examiner must comment specifically on the impact of the Veteran's May 1966 saddle nose deformity repair.  

The examiner is also specifically asked to comment on the Veteran's April 2011 testimony and his spouse's May 2011 statement that he has experienced breathing problems since his nose surgery in 1966.  The examiner is instructed to accept the Veteran's and his spouse's statements as credible for the purposes of rendering an etiology opinion.    

With regard to the claim for a respiratory disorder, the examiner is asked to:

a)  State whether a current or past diagnosis of a respiratory disorder is appropriate.  The examiner is asked to discuss the difference between residuals of a broken nose repair and any respiratory disorder the Veteran may have.  The examiner is specifically asked to comment on the Veteran's April 2011 testimony and his spouse's May 2011 statement that he has experienced breathing problems since his nose surgery in 1966.  The examiner is instructed to accept the Veteran's and his spouse's statements as credible for the purposes of rendering an etiology opinion.    

b)  If a diagnosis of a respiratory disorder is appropriate, state whether it is found as medically undebateable that the respiratory disorder did clearly preexist service, and it also can be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

c) If a respiratory disorder is found not to have so preexisted service, state whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his May 1966 nose surgery.  The examiner must specifically comment on the notation in his September 1968 separation examination that the Veteran experienced shortness of breath when eating spicy food.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


